                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



BOBBIE J. CRAMER,                         :   CIVIL ACTION NO. 1:18-CV-2299
              Plaintiff                   :
                                          :   (Chief Judge Conner)
             v.                           :
                                          :
ANDREW SAUL,                              :
Commissioner of Social Security,          :
                 Defendant                :

                                      ORDER

      AND NOW, this 8th day of July, 2019, upon consideration of the

Commissioner’s Motion (Doc. 16) to Remand, it is hereby ORDERED that said

motion is GRANTED. This action is remanded to Defendant for further

administrative proceedings consistent with this motion. The remand is ordered

pursuant to the fourth sentence of 42 U.S.C. § 405(g).



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
